Name: Commission Regulation (EC) No 1599/2003 of 12 September 2003 amending Regulation (EC) No 1516/2003 increasing the quantity of barley held by the British intervention agency for which a standing invitation to tender for the sale on the Common market has been opened
 Type: Regulation
 Subject Matter: trade policy;  Europe;  marketing;  plant product
 Date Published: nan

 Avis juridique important|32003R1599Commission Regulation (EC) No 1599/2003 of 12 September 2003 amending Regulation (EC) No 1516/2003 increasing the quantity of barley held by the British intervention agency for which a standing invitation to tender for the sale on the Common market has been opened Official Journal L 229 , 13/09/2003 P. 0008 - 0009Commission Regulation (EC) No 1599/2003of 12 September 2003amending Regulation (EC) No 1516/2003 increasing the quantity of barley held by the British intervention agency for which a standing invitation to tender for the sale on the Common market has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies.(2) Commission Regulation (EC) No 1516/2003(5) opened a standing invitation to tender for the sale on the Community market of 45300 tonnes of barley held by the British intervention agency.(3) The United Kingdom informed the Commission of the intention of its intervention agency to increase by 43000 tonnes the quantity for which a standing invitation to tender for the sale on the Community market has been opened. In view of the market situation, the request of the United Kingdom should be granted.(4) This increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store without delay.(5) Regulation (EC) No 1516/2003 should be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1516/2003 is hereby amended as follows:1. Article 1(1) is replaced by the following:"1. The British intervention agency shall open a standing invitation for the sale on the Community market of 88300 tonnes of barley held by it."2. Annex I is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 217, 29.8.2003, p. 29.ANNEX"ANNEX I>TABLE>"